DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 2 – 21 are pending.  Claim 1 was cancelled. Claims 2 – 21 were newly added in the filing dated 3 March 2020.

Drawings
The drawings are objected to because:
On Figure 2, reference character 22b and 34b are difficult to read
On Figure 3, reference characters 16 and 51a are each shown twice
The distinction between Fig 14 and Fig 22 appears to be acquiring data at sea versus land, but that is not clearly noted on the figures
Fig 22 is described on pages 31 as having “receivers 6a-n”, but these are not shown 
Fig 22 has reference character 71, which on page 5 is referred to as a “source and vibrator”, but the text on page 31 describing Fig 22 refers to “source/vibrators 72”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Specification
The disclosure is objected to because of the following informalities: 
The number of digits used to number paragraphs varies from four to six, as in paragraphs [0001], [00010], and [000100].  To avoid confusion, the Examiner suggests a uniform number of digits, for example [0001], [0010], and [0100].  For the purpose of the instant examination, the Examiner will refer to page numbers to prevent further confusion
Reference character 4 is used inconsistently, as “source arrays 4a,b” [page 2], “source” and “sources” [pages 2, 3, 15, 18, 26, and 27],  and “seismic source 4” [page 4] 
Page 25 of the specification describes “user console 234”, which is not shown on Figure 14
Reference character 10 is used inconsistently, as “data acquisition system 10” on pages 2, 3, and 6, and as “marine seismic exploration system 10” elsewhere in the specification 
Reference character 4 is used inconsistently, as “method 100” on page 12, and as “tail buoy 100” on pages 29 and 30
Appropriate correction is required.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  the claims include the element/step “model the true-azimuth 3D internal multiple reflections”, where there is no antecedent basis for “true-azimuth 3D internal multiple reflections”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the element/step “each of M upper window time frames is substantially similar in duration” should be “each of M upper window time frames are substantially similar in duration”.  
Claim 21 is objected to because of the following informalities:  the preamble include the phrase “A computer readable recording medium non-transitorily storing executable codes which, when executed by a computer, make the computer perform a method”.  This is typically recited as “A non-transitory computer-readable storage medium …”.

Claim Rejections - 35 USC § 112
Claims 6 – 8, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 6 and 19 includes the element/step “the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace”.  Claims 7 and 20 includes the element/step “the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces”.  A review of the specification finds the aperture described as a set of receivers at fixed grid points, on pages 18 and 19.  In particular, those paragraphs describe extracting traces from particular receivers within the aperture in order to minimize the various differences.  The specification is silent with respect to any teaching regarding modifying the aperture to change where the data points can be physically collected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 8, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and Claims 6 and 19 include the element/step “the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace”.  Claims 7 and 20 include the element/step “the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces”.  As the specification describes the aperture as a fixed collection of seismic receivers, it is unclear how to redefine the physical location of the receivers in order to minimize the various parameters.  For the purpose of the instant examination, the Examiner interprets this as “selecting traces from receivers that minimized” the various recited criteria.
Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 19 include the element/step “the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace”.  It is unclear this is to be interpreted as the difference between the azimuth and the offset of the first trace is minimized while the difference between the azimuth and the midpoint of the second trace is minimized, etc.  It could also be interpreted as the difference between the azimuth of the first trace as compared to the second trace is minimized, while the difference between the 
Claims 7, 8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7 and 20 include the element/step “the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces”.   It is unclear this is to be interpreted as the difference between the azimuth and the offset of the first trace is minimized while the difference between the azimuth and the midpoint of the second trace is minimized, each with a weighting factor, etc.  It could also be interpreted as the difference between the azimuths of the first trace as compared to the second trace is minimized, while the difference between the azimuth of the first trace compared to the azimuth of the third trace is simultaneously minimized, with each applied to a weight, or the sum of the two then applied to a weight.  For the purpose of the instant examination, the Examiner interprets this as making the azimuth of the first trace as close as possible to the azimuth of the second trace, while also making the midpoint of the first trace as close as possible to the midpoint of the second trace, where each difference is then multiplied by a weighting factor, etc.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The element/step “substantially similar in duration” uses two approximations that when considered together, lack an objective standard for determining the metes and bound of the claim, rendering it indefinite.  See MPEP §2173.05(b)(III) and (IV).
Claims 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 includes what appears to be an equation, but the equation is unreadable.  For the purpose of the instant examination, the Examiner interprets this as equation (2) from page 17 of the specification.
Claims 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 includes the element/step “summations being made for coordinates in respective ranges of coordinates of the first surface aperture and of the second surface aperture”.  It is not clear how this limitation should be interpreted, as the claim defines “coordinates” in terms of both x1 and y1 as well as x2 and y2, and the claim is silent with respect to “ranges of coordinates”.  For the purpose of the instant examination, the Examiner 
Claims 5 – 8 and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 18 includes the element/step “defining a first surface aperture’s location with first coordinates x1 and y1, and defining a second surface aperture’s location with second coordinates x2 and y2”.  Claim 18 also includes the element/step “summing the first convolved data as a function of x1, then as a function of y1, then as a function of x2, then as a function of y2”.  It is unclear how to perform the required summation given fixed values for x1, y1, x2, and y2, as required to establish the location of the aperture.   For the purpose of the instant examination, the Examiner interprets the first element as “defining a first surface aperture’s location with first coordinates xA and yA, and defining a second surface aperture’s location with second coordinates xB and yB”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al., “Targeting 3D Internal Multiples for Elimination” (hereinafter 'King') in view of Hung, “Internal demultiple methodology without identifying the multiple generators”, (hereinafter ‘Hung’).

Regarding claim 2: King teaches a method for removing true-azimuth three dimensional (3D) internal multiple reflections from seismic data ([page 1, right column, page 3, right column]: describes an algorithm for “correctly predicting 3D internal multiples” in order to subtract the multiple from the original data set), the method comprising: 
receiving seismic raw data recorded by receivers based on seismic signals generated by sources placed to explore a geographical area of interest, GAI ([page 2, right column]: discloses the use of synthetic data that models a 3D seismic survey, which in an application of the method would use actual receivers to generate signals);
defining a first set of surface apertures that includes a first surface aperture and a second set of surface apertures that includes a second surface aperture, wherein the first surface aperture and the second surface aperture are within the GAI ([page 2, left column; Figure 2]: shows two sets of grid points, one set of grid points centered around 
modelling the internal multiple reflections by iteratively using the seismic raw data, the first and second sets of surface apertures to determine a first trace that originates from the source and is reflected to a first position within the second surface aperture, a second trace that originates from a first position in the first surface aperture and is reflected to the first position in the second surface aperture, and a third trace that originates from the first position in the first surface aperture and is reflected to the receiver ([page 1 and 2; figure 1]: discloses a first trace SB that travels from the source to the position A within the second aperture; a second trace AB that travels from position A within the second aperture to positon B within the first aperture; and a third trace AR that travels from position A in the first aperture to the receiver); and
generating an image of a subsurface underneath the GAI after subtracting the true-azimuth 3D internal multiple reflections from seismic data ([page 3, right column; Fig 7]: discloses subtracting the calculated internal multiples from the seismic data in order to generate an image of the subsurface).

King is silent with respect to 
defining M upper windows that include the GAI, and a pair of lower windows below the M upper windows;

the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows.

Hung teaches a method for modelling internal multiple in a seismic data set ([page 1, left column]) that includes 
defining M upper windows that include the GAI, and a pair of lower windows below the M upper windows ([page 2, left column; figure 2]: discloses a set of windows used to analyze the subsurface, where the algorithm processes data one window at a time.  The figure illustrates four windows, with two windows wl and wm that are interpreted as equivalent to the pair of lower windows, and two windows wj and wk above those that are interpreted as upper windows);
modelling the true-azimuth 3D internal multiple reflections using the seismic raw data segmented using the M upper windows and the pair of lower windows ([page 2, left column]: discloses using the three windows at a time, and “sliding” the set of windows further down into the subsurface at each iteration of the algorithm), and
the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows ([figure 2]: the Examiner notes that the first trace in green reflects from lower window wl, second trace in dotted blue reflects from upper window wk, and third trace in red reflects from lower window wm).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface. 

Regarding claim 3: King in view of Hung teaches the method according to claim 2, as discussed above.
Kim is silent with respect to wherein 
said M upper windows are labeled as Wj(N) and correspond physically to a space below the receivers;
said pair of lower windows are labeled as Wk and Wj; and
the seismic raw data is segmented by 
assigning portions of said seismic raw data to each of said pair of lower windows, such that Dwk is defined as segmented data that is muted off outside first lower time window Wk and Dwl is defined as segmented data that is muted off outside second lower time window Wl, and
assigning portions of said seismic data to said set of M upper windows, such that Dwj(N) is defined as segmented data that is muted off outside respective time windows Wj(N).

Hung teaches 

said pair of lower windows are labeled as Wk and Wj ([Figure 2]: depicts four windows, where the Examiner interprets windows l and m as “lower” windows Wj and Wk); and
the seismic raw data is segmented by 
assigning portions of said seismic raw data to each of said pair of lower windows, such that Dwk is defined as segmented data that is muted off outside first lower time window Wk and Dwl is defined as segmented data that is muted off outside second lower time window Wl ([page 2, left column]: discloses reflections in green from window wl, and reflections in red from window wm), and
assigning portions of said seismic data to said set of M upper windows, such that Dwj(N) is defined as segmented data that is muted off outside respective time windows Wj(N) ([page 2, left column; figure 2]: discloses a wavefield Pwk that represent the reflections from window wk, which would be one of the possible windows Wj(N)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface.

claim 11: King in view of Hung teaches the method according to claim 3, as discussed above, wherein the assigning of portions of said seismic data to said M upper windows, Dwj(N) comprises: 
if expected seismic data was recorded at one of the receivers for a defined window Wj(N), then using said expected data as Dwj(N) (King: [page 3, left column]: discloses creating predicted travel times for the seismic data, where the Examiner expects that data arriving at the predicted travel time would be used when it arrives). 

Regarding claim 12: King in view of Hung teaches the method according to claim 3, as discussed above.
King is silent with respect to wherein 	
said M upper windows Wj(N) are defined based on respective travel times of the seismic signals from the sources to the receivers, and each of M upper window time frames is substantially similar in duration.

Hung teaches 
said M upper windows Wj(N) are defined based on respective travel times of the seismic signals from the sources to the receivers, and each of M upper window time frames is substantially similar in duration ([page 2, left column, second paragraph and right column, second paragraph]: discloses using the travel time of the signal to define a window in terms of the number of samples of the signal used).

. 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Burnstad, US 2007/0064535 (hereinafter ‘Burnstad’).
Regarding claim 4: King in view of Hung teaches the method according to claim 3, as discussed above, wherein the true-azimuth 3D internal multiple reflections are modelled by 
iteratively generating internal 3D multiple models M(xr, yr | xs, ys; f)(N) using said segmented data Dwj(N), Dwk, and Dwl; and
calculating the true-azimuth 3D internal multiple reflections as a sum of the iteratively generated internal 3D multiple models.

Burnstad teaches a method of improving the signal-to-noise ratio of seismic signals ([Abstract]) that includes 
iteratively generating models using segmented data ([0051]: discloses the use of data divided into window segments, where the windows are defined using both time and space); and 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Burnstad to handle the multiple data components represented as windows using an iterative approach, to calculate a total representation of the reflections resent in the subsurface.


Claims 5 – 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Burnstad in view of Terenghi et al., US 2010/0074052 (hereinafter 'Terenghi').

Regarding claim 5: King in view of Hung in view of Burnstad teaches the method according to claim 4, as discussed above, wherein the iteratively generating said internal 3D multiple models comprises: 
defining a first surface aperture’s location with first coordinates x1 and y1, and 
defining a second surface aperture’s location with second coordinates x2 and y2;  (King: [page 2, left column; Figure 2]: about an initial estimate of A and B (these are typically chosen to be positioned 1/3 and 2/3 along the line connecting S and R)).

King in view of Hung in view of Burnstad is silent with respect to 

summing the first convolved data as a function of x1, then as a function of y1, then as a function of x2, then as a function of y2, 
wherein the convolving and the summing are repeated for each of the M upper windows, Wj(N).

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 
convolving first segmented data with a complex conjugate of second segmented data and then with third segmented data to create first convolved data ([0026, 0027, 0059]: discloses selected a set of reflection data from three traces that represent a source trace, receiver trace, and a generator trace, then convolving the three traces together), and
summing the first convolved data as a function of x1, then as a function of y1, then as a function of x2, then as a function of y2 ([0046]: discloses adding each result to an overall result of the predicted multiple model),  
wherein the convolving and the summing are repeated for each of the M upper window ([0037]: discloses performing the calculations for every recorded trace in the survey).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of 

Regarding claim 6: King in view of Hung in view of Burnstad in view of Terenghi teaches the method according to claim 5, as discussed above.
King in view of Hung in view of Burnstad is silent with respect to wherein 
the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace.

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 
the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace ([0053 - 0055]: discloses selecting a trace at a particular desired location from a set of available traces by using “the differences between the midpoints, offsets, and azimuths of the actual trace and the corresponding desired trace”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Burnstad in view of Terenghi to calculate the presence of interbed multiple reflections, 

Regarding claim 7: King in view of Hung in view of Burnstad in view of Terenghi teaches the method according to claim 5, as discussed above.
King in view of Hung in view of Burnstad is silent with respect to wherein 
the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces.

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 
the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces ([0053 - 0055]: discloses selecting a trace at a particular desired location from a set of available traces by using “the differences between the midpoints, offsets, and azimuths of the actual trace and the corresponding desired trace”, where each of the three factors can have weighting factors applied to them as part of the calculation).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Burnstad in view of Terenghi to calculate the presence of interbed multiple reflections, and use that to remove “extraneous noise which may obscure the desired primary reflection ([0034])” from the model of the subsurface.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Burnstad in view of Terenghi in view of Juszczak, US 5657223 (hereinafter ‘Juszczak’).

Regarding claim 8: King in view of Hung in view of Burnstad in view of Terenghi teaches the method according to claim 7, as discussed above.
King in view of Hung in view of Burnstad in view of Terenghi is silent with respect to wherein 
if any of first, second or third trace are not determined while segmenting the seismic raw data, a missing first, second or third trace is generated by interpolation and rotation of traces present in the seismic raw data.

Juszczak teaches a method of processing seismic data by decomposing a model of the subsurface into slices ([Abstract]) that includes 
interpolation and rotation of traces present in the seismic raw data to replace a missing trace ([col 24, lines 18 – 20; col 25, lines 14 – 19]: an interpolation will generally be necessary to determine the traveltimes to each analysis point of interest within analysis cube 20 … horizontal interpolation is performed to obtain the traveltime value for analysis point 28 (134 in FIG. 16)).

.


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Juszczak
Regarding claim 9: King in view of Hung teaches the method according to claim 3, as discussed above.
King in view of Hung is silent with respect to wherein the assigning of portions of said seismic data to said M upper windows, Dwj(N) comprises: 
if expected seismic data was not recorded at one of the receivers for a defined window Wj(N), then interpolating seismic data recorded by another one or more among the receivers placed close to the one of the receivers to generate Dwj(N).

Juszczak teaches a method of processing seismic data by decomposing a model of the subsurface into slices ([Abstract]) that includes 
if expected seismic data was not recorded at one of the receivers for a defined window Wj(N), then interpolating seismic data recorded by another one or more among the receivers placed close to the one of the receivers to generate Dwj(N) ([col 24, lines 18 – 20; col 25, lines 14 – 19]: an interpolation will generally be necessary to determine 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Juszczak to generate data in order to perform analysis at the a particular abstract location that lacks actual recorded data, if this were of interest.


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Juszczak in view of Terenghi
Regarding claim 10: King in view of Hung in view of Juszczak teaches the method according to claim 9, as discussed above.
King in view of Hung in view of Juszczak is silent with respect to wherein said method of interpolating comprises: 
performing differential normal move out on said received data to generate said Dwj(N).

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the subsurface ([Abstract]) that includes performing differential normal move out on received data ([0058]: discloses “a differential moveout may be performed on the traces in the selected triplet”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Burnstad in view of Terenghi to calculate the required data using a standard seismic analysis technique, as known in the art.


Claims 13 – 17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Terenghi
Regarding claim 13: King in view of Hung teaches the method according to claim 2, as discussed above.
King in view of Hung is silent with respect to wherein the modelling of the true-azimuth 3D internal multiple reflections includes:
defining said total internal 3D multiples models M(xr, yr | xs, ys; f)(N) using segmented seismic data from sets of windows, each set including at least one of the two lower windows and one of the upper windows by evaluating:
M(xr, yr | xs, ys; f) =
                
                    
                        
                            ∑
                            
                                w
                                j
                                =
                                1
                            
                            
                                w
                                n
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        y
                                        2
                                    
                                    
                                        y
                                        2
                                        a
                                        p
                                        e
                                        r
                                        t
                                        u
                                        r
                                        e
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                x
                                                2
                                            
                                            
                                                x
                                                2
                                                a
                                                p
                                                e
                                                r
                                                t
                                                u
                                                r
                                                e
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        y
                                                        1
                                                    
                                                    
                                                        y
                                                        1
                                                        a
                                                        p
                                                        e
                                                        r
                                                        t
                                                        u
                                                        r
                                                        e
                                                    
                                                
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                x
                                                                1
                                                            
                                                            
                                                                x
                                                                1
                                                                a
                                                                p
                                                                e
                                                                r
                                                                t
                                                                u
                                                                r
                                                                e
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    D
                                                                
                                                                
                                                                    w
                                                                    k
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                    ,
                                                                    
                                                                        
                                                                            y
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                     
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                            ,
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                            ;
                                                            f
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                     
                    ⊗
                     
                    
                        
                            D
                        
                        
                            w
                            k
                        
                        
                            *
                        
                    
                    
                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                             
                        
                    
                    
                        
                            x
                        
                        
                            2
                        
                    
                    ,
                    
                        
                            y
                        
                        
                            2
                        
                    
                    ;
                    f
                    )
                     
                    ⊗
                     
                    
                        
                            D
                        
                        
                            w
                            l
                        
                    
                    
                        
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    s
                                
                            
                             
                        
                    
                    
                        
                            x
                        
                        
                            2
                        
                    
                    ,
                    
                        
                            y
                        
                        
                            2
                        
                    
                    ;
                    f
                    )
                
            
wherein
a higher set of segmented data generated by data in the uppermost window data frame is defined as Dwj, 
Dwk, 
a second lower set of segmented data generated by data in the third window data frame is defined as Dwl, 
Dwj is a source side wavefield that represents an downward reflection of an internal multiple reflected from the first window,
Dwk is a source side wavefield that represents an upward reflection of an internal multiple reflected from the second window,
Dwl is a receiver side wavefield that represents an upward reflection of an internal multiple reflected from the third window,
xr and yr are the coordinates of a receiver, 
xs and ys are the coordinates of a source, 
wi is a window among the M upper windows,
wk and wl are the pair of lower windows, 
x1 and y1 are coordinates within the first surface aperture, 
summations being made for coordinates in respective ranges of coordinates of the first surface aperture and of the second surface aperture.

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the subsurface ([Abstract]) that includes ([0053 – 0059, Fig 3]:) iterating over the region of a seismic survey, calculating a multiple contribution for a point in the region, performing a convolution of the calculated reflection with the actual trace, and correlating that result with the acquired seismic trace.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi to calculate the presence of interbed multiple reflections, and use that to remove “extraneous noise which may obscure the desired primary reflection ([0034])” from the model of the subsurface.

Regarding claim 14: King in view of Hung in view of Terenghi teaches the method according to claim 13, as discussed above’
King silent with respect to wherein 
each of the M windows has a length component and a depth component, 
wherein the length component being less than or equal to a distance between a first source and a last source, 
the depth component correlates to a first number of samples that correlates to a first depth in distance, 
adjacent windows overlap by a second number of samples less than the first number of samples, 
which corresponds to an overlap in depth defined as a second depth, and the second depth is less than the first depth.
	
Hung teaches a method that includes 
each of the M windows has a length and depth component ([page 2, right column; Figure 2]: discloses “a window length of 25 samples”, which appears to 
wherein the length component is less than or equal to a distance between a first source and a last source ([page 2, left column]: discloses that “the separation between the multiple generators needs to be larger than the window length”), and 
the depth component correlates to a first number of samples that correlates to a first depth in distance ([page 2, right column]: discloses “a window length of 25 samples”, which appears to correspond to a defined depth of each of the windows), and 
adjacent windows overlap by a second number of samples less than the first number of samples, which corresponds to an overlap in depth defined as a second depth ([page 2, right column]: discloses “a window length of 25 samples with an overlapping length of 4 samples”, which if interpreted as meaning the depth reached by the signal, can be interpreted as indicating an overlap of less samples than the total number of samples defining a depth of a window), and 
and the second depth is less than the first depth ([page 2, right column]: discloses “a window length of 25 samples with an overlapping length of 4”, which following the interpretation of number of samples corresponding to an actual depth into the ground, means the overlap depth is less than the window depth).
.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of 

Regarding claim 15: King in view of Hung in view of Terenghi teaches the method according to claim 13, as discussed above.
King is silent with respect to wherein 
each of a plurality of combination of windows satisfies a pseudo-depth monotonicity condition of lower-higher-lower windows, wherein Dwj is a higher window, and Dwk and Dwl are both lower windows.

Hung teaches wherein 
each of the plurality of sets of windows satisfies a pseudo-depth monotonicity condition of lower-higher-lower windows, wherein Dwj is a higher window, and Dwk and Dwl are both lower windows (Hung: [page 2, col 1, para. 2]: the ‘lower-higher-lower’ constraint is met).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface. 

claim 16: King teaches a seismic system for removing true-azimuth three dimensional (3D) internal multiple reflections from seismic data ([page 1, right column, page 3, right column]: describes an algorithm for “correctly predicting 3D internal multiples” in order to subtract the multiple from the original data set), the system comprising: 
receive seismic raw data recorded by receivers based on seismic signals generated by sources placed to explore a geographical area of interest, GAI ([page 2, right column]: discloses the use of synthetic data that models a 3D seismic survey, which in an application of the method would use actual receivers to generate signals);
define a first set of surface apertures that includes a first surface aperture and a second set of surface apertures that includes a second surface aperture, wherein the first surface aperture and the second surface aperture are within the GAI  ([page 2, left column; Figure 2]: shows two sets of grid points, one set of grid points centered around each of two potential surface points.  The potential surface points are drawn as open circles.  The Examiner interprets the set of grid points surrounding each open circle as a separate , such that there is  first aperture around the first surface point, and a second aperture around the second surface point);
model the internal multiple reflections by iteratively using the seismic raw data, the first and second sets of surface apertures to determine a first trace that originates from the source and Is reflected to a first position within the second surface aperture, a second trace that originates from a first position in the first surface aperture and Is reflected to the first position in the second surface aperture, and a third trace that originates from the first position in the first surface aperture and is reflected to the 
to generate an image of a subsurface underneath the GAI after subtracting the true-azimuth 3D internal multiple reflections from seismic data  ([page 3, right column; Fig 7]: discloses subtracting the calculated internal multiples from the seismic data in order to generate an image of the subsurface).

King is silent with respect to 
an interface configured to receive seismic raw data recorded by receivers based on seismic signals generated by sources placed to explore a geographical area of interest, GAI; and
a processor;
define M upper windows that include the GAI, and a pair of lower windows below the M upper windows;
model the true-azimuth 3D internal multiple reflections by iteratively using the seismic raw data segmented using the M upper windows [and] the pair of lower windows, and 
the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows.


define M upper windows that include the GAI, and a pair of lower windows below the M upper windows ([page 2, left column; figure 2]: discloses a set of windows used to analyze the subsurface, where the algorithm processes data one window at a time.  The figure illustrates four windows, with two windows wl and wm that are interpreted as equivalent to the pair of lower windows, and two windows wj and wk above those that are interpreted as upper windows);
model the true-azimuth 3D internal multiple reflections using the seismic raw data segmented using the M upper windows and the pair of lower windows ([page 2, left column]: discloses using the three windows at a time, and “sliding” the set of windows further down into the subsurface at each iteration of the algorithm), and
the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows ([figure 2]: the Examiner notes that the first trace in green reflects from lower window wl, second trace in dotted blue reflects from upper window wk, and third trace in red reflects from lower window wm).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface. 

Terenghi teaches
an interface configured to receive seismic raw data recorded by receivers based on seismic signals generated by sources placed to explore a geographical area of interest, GAI; and
a processor ([0061 – 0064; Fig 5]: discloses a computing system that processes the calculations of the algorithm, which includes acquiring data directly from seismic sensors or acquiring data that had been previously stored).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi to enable the use of readily available computing resources to process the steps of the analysis algorithm and render a result, as known in the art.

Regarding claim 17: King in view of Hung in view of Terenghi teaches the seismic system of claim 16, as discussed above.
Kim is silent with respect to wherein 
said M upper windows are labeled as Wj(N) and correspond physically to a space below the receivers;
said pair of lower windows are labeled as Wk and Wl; and
the seismic raw data is segmented by 
assigning portions of said seismic raw data to each of said pair of lower windows, such that Dwk is defined as segmented data that is muted off outside first lower time 
assigning portions of said seismic data to said set of W upper windows, such that Dwj(N) is defined as segmented data that is muted off outside respective time windows Wn.

Hung teaches 
said M upper windows are labeled as Wj(N) and correspond physically to a space below the receivers ([Figure 2]: depicts four windows, where the Examiner interprets windows j and k as “upper” windows Wj(N)]);
said pair of lower windows are labeled as Wk and Wj ([Figure 2]: depicts four windows, where the Examiner interprets windows l and m as “lower” windows Wj and Wk); and
the seismic raw data is segmented by 
assigning portions of said seismic raw data to each of said pair of lower windows, such that Dwk is defined as segmented data that is muted off outside first lower time window Wk and Dwl is defined as segmented data that is muted off outside second lower time window Wl ([page 2, left column]: discloses reflections in green from window wl, and reflections in red from window wm), and
assigning portions of said seismic data to said set of M upper windows, such that Dwj(N) is defined as segmented data that is muted off outside respective time windows Wj(N) ([page 2, left column; figure 2]: discloses a wavefield Pwk that represent the reflections from window wk, which would be one of the possible windows Wj(N)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface. 

Regarding claim 21: King teaches a method for removing true-azimuth three dimensional (3D) internal multiple reflections from seismic data ([page 1, right column, page 3, right column]: describes an algorithm for “correctly predicting 3D internal multiples” in order to subtract the multiple from the original data set), the method comprising:
receiving seismic raw data recorded by receivers based on seismic signals generated by sources placed to explore a geographical area of interest, GAI ([page 2, right column]: discloses the use of synthetic data that models a 3D seismic survey, which in an application of the method would use actual receivers to generate signals);
defining a first set of surface apertures that includes a first surface aperture and a second set of surface apertures that includes a second surface aperture, wherein the first surface aperture and the second surface aperture are within the GAI ([page 2, left column; Figure 2]: shows two sets of grid points, one set of grid points centered around each of two potential surface points.  The potential surface points are drawn as open circles.  The Examiner interprets the set of grid points surrounding each open circle as a 
modelling the true-azimuth 3D internal multiple reflections by iteratively using the seismic raw data, the first and second sets of surface apertures to determine a first trace that originates from the source and is reflected to a first position within the second surface aperture, a second trace that originates from a first position in the first surface aperture and is reflected to the first position in the second surface aperture, and a third trace that originates from the first position in the first surface aperture and is reflected to the receiver ([page 1 and 2; figure 1]: discloses a first trace SB that travels from the source to the position A within the second aperture; a second trace AB that travels from position A within the second aperture to positon B within the first aperture; and a third trace AR that travels from position A in the first aperture to the receiver); and
generating an image of a subsurface underneath the GAI after subtracting the true-azimuth 3D internal multiple reflections from seismic data ([page 3, right column; Fig 7]: discloses subtracting the calculated internal multiples from the seismic data in order to generate an image of the subsurface).

King is silent with respect to 
a computer readable recording medium non-transitorily storing executable codes which, when executed by a computer, make the computer perform a method;
defining M upper windows that include the GAI, and a pair of lower windows below the M upper windows;

the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows.

Hung teaches a method for modelling internal multiple in a seismic data set ([page 1, left column]) that includes 
defining M upper windows that include the GAI, and a pair of lower windows below the M upper windows ([page 2, left column; figure 2]: discloses a set of windows used to analyze the subsurface, where the algorithm processes data one window at a time.  The figure illustrates four windows, with two windows wl and wm that are interpreted as equivalent to the pair of lower windows, and two windows wj and wk above those that are interpreted as upper windows);
modelling the true-azimuth 3D internal multiple reflections using the seismic raw data segmented using the M upper windows and the pair of lower windows ([page 2, left column]: discloses using the three windows at a time, and “sliding” the set of windows further down into the subsurface at each iteration of the algorithm), and
the first trace and the third trace being reflected on the pair of lower windows and the second trace being reflected on one of the M upper windows ([figure 2]: the Examiner notes that the first trace in green reflects from lower window wl, second trace in dotted blue reflects from upper window wk, and third trace in red reflects from lower window wm).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung to enable analyzing possible multiple reflections as disclosed on page 2, right column and Fig 3 of King, by incorporating the iterative, layer by layer approach taught by Hung in order to produce an improved model of the subsurface. 

Terenghi teaches
a computer readable recording medium non-transitorily storing executable codes which, when executed by a computer, make the computer perform a method ([0061 – 0064; Fig 5]: discloses a computing system that processes the calculations of the algorithm, which includes acquiring data directly from seismic sensors or acquiring data that had been previously stored).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi to enable the use of readily available computing resources to process the steps of the analysis algorithm and render a result, as known in the art.


Claims 18 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Hung in view of Terenghi in view of Burnstad
claim 18: King in view of Hung in view of Terenghi teaches the seismic system of claim 17, as discussed above, wherein the true-azimuth 3D internal multiple reflections are modelled by 
defining a first surface aperture’s location with first coordinates x1 and y1, and 
	defining a second surface aperture’s location with second coordinates x2 and y2 (King: [page 2, left column; Figure 2]: about an initial estimate of A and B (these are typically chosen to be positioned 1/3 and 2/3 along the line connecting S and R));

King in view of Hung is silent with respect to wherein the true-azimuth 3D internal multiple reflections are modelled by 
iteratively generating internal 3D multiple models M(xr, yr | xs, ys; f)(N) using said segmented data Dwj(N), Dwk, and Dwl; and
calculating the true-azimuth 3D internal multiple reflections as a sum of the iteratively generated internal 3D multiple models, and 
		convolving segmented data Dwk with a complex conjugate of segmented data Dwj(N) and then with segmented data Dwl to create first convolved data, and
	summing the first convolved data as a function of x1, then as a function of y1, then as a function of x2, then as a function of y2, 
	the convolving and the summing being repeated for each of the M upper windows, Wj(N).

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 

summing the first convolved data as a function of x1, then as a function of y1, then as a function of x2, then as a function of y2 ([0046]: discloses adding each result to an overall result of the predicted multiple model),  
wherein the convolving and the summing are repeated for each of the M upper window ([0037]: discloses performing the calculations for every recorded trace in the survey).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi to calculate the presence of interbed multiple reflections, and use that to remove “extraneous noise which may obscure the desired primary reflection ([0034])” from the model of the subsurface.

Burnstad teaches a method of improving the signal-to-noise ratio of seismic signals ([Abstract]) that includes 
iteratively generating models using segmented data ([0051]: discloses the use of data divided into window segments, where the windows are defined using both time and space); and 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi in view of Burnstad to handle the multiple data components represented as windows using an iterative approach, to calculate a total representation of the reflections resent in the subsurface.

Regarding claim 19: King in view of Hung in view of Terenghi in view of Burnstad teaches the seismic system of claim 18, as discussed above.
King in view of Hung in view of Terenghi in view of Burnstad is silent with respect to wherein 
the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace.

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 
the first aperture and the second aperture are defined to minimize a difference in each of an azimuth, an offset, and a midpoint of the first trace, the second trace and the third trace ([0053 - 0055]: discloses selecting a trace at a particular desired location 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi to calculate the presence of interbed multiple reflections, and use that to remove “extraneous noise which may obscure the desired primary reflection ([0034])” from the model of the subsurface.

Regarding claim 20: King in view of Hung in view of Terenghi in view of Burnstad teaches the seismic system of claim 18, as discussed above.
King in view of Hung in view of Terenghi in view of Burnstad is silent with respect to wherein 
the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces.

Terenghi teaches a method of seismic prospecting that predicts multiple reflections within a layer of the ([Abstract]) that includes 
the first aperture and the second aperture are defined to minimize a weighted sum of each of differences in azimuth, offset and midpoints of the three traces ([0053 - 0055]: discloses selecting a trace at a particular desired location from a set of available traces by using “the differences between the midpoints, offsets, and azimuths of the 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify King in view of Hung in view of Terenghi to calculate the presence of interbed multiple reflections, and use that to remove “extraneous noise which may obscure the desired primary reflection ([0034])” from the model of the subsurface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862